Name: Council Regulation (EEC) No 3338/92 of 16 November 1992 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31992R3338Council Regulation (EEC) No 3338/92 of 16 November 1992 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production Official Journal L 336 , 20/11/1992 P. 0003 - 0003COUNCIL REGULATION (EEC) No 3338/92 of 16 November 1992 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of productionTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas because of imbalance on the market in bitter varieties special varietal conversion measures were adopted in Regulation (EEC) No 2997/87 (3); Whereas the area under crops in Germany has grown considerably - mainly in bitter varieties - following German unification but it has not been possible for the conversion aid for these varieties to be taken up in the new Laender; whereas certain producer groups in the United Kingdom have been able to undertake conversion plans only since adoption of Regulation (EEC) No 1809/89 (4); whereas the Portuguese Republic has met unforseeable delays in implementing the conversion plan initially approved; whereas under the circumstances it is essential to extend for the period allowed for implementation of conversion programmes and to increase the eligible area; Whereas Regulation (EEC) No 2997/87 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 (1) of Regulation (EEC) No 2997/87 the date of 31 December 1992 shall be replaced by 31 December 1994 and the figure of 800 hectares by 1 000 hectares. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1992. For the Council The President J. GUMMER (1) OJ No L 265, 14. 10. 1992, p. 2. (2) Opinion delivered on 30 October 1992 (not yet published in the Official Journal). (3) OJ No L 284, 7. 10. 1987, p. 19, as last amended by Regulation (EEC) No 3837/90 (OJ No L 367, 29. 12. 1990, p. 2). (4) OJ No L 177, 24. 6. 1989, p. 6.